Exhibit 10.29

XCEL ENERGY INC.
EXECUTIVE ANNUAL INCENTIVE AWARD SUBPLAN
pursuant to the
XCEL ENERGY INC. 2015 OMNIBUS INCENTIVE PLAN
ARTICLE 1.    STATUS OF THE SUBPLAN
This Xcel Energy Inc. Executive Annual Incentive Award Subplan (the “Subplan”)
is considered a “subplan” of the Xcel Energy Inc. 2015 Omnibus Incentive Plan
(the “Plan”) as such term is used in the Plan, and a successor plan to the Xcel
Energy Inc. Executive Annual Incentive Award Plan. The terms and conditions of
this Subplan shall be considered part of an Award Agreement under the Plan with
respect to any Incentive Award to any Subplan Participant. Except as otherwise
provided herein, any capitalized term used herein shall have the same meaning as
given to the term in the Plan.
ARTICLE 2.    DEFINITIONS
2.1    “Incentive Award” means a Cash-Based Award under the Plan that is payable
to a Participant pursuant to the terms of the Subplan, including such an Award
that is intended to be Performance-Based Compensation.
2.2    "Participant" has the meaning set forth in Article 4 hereof.
2.3    "Payment Date" means the date following the conclusion of a particular
Performance Period on which the Committee certifies that applicable performance
goals have been satisfied and authorizes payment of Incentive Awards for such
Performance Period.
2.4    "Stock" means the common stock, par value $2.50 per share, of the
Company, and "Share" means a share of the Stock.
2.5    “Special Incentive Award” means an Incentive Award that is granted under
this Subplan to a Covered Employee, is intended to be Performance-Based
Compensation, and is subject to Article 15 of the Plan and Article 9 of this
Subplan.
2.5    “Subplan” means this Executive Annual Incentive Subplan of the Company.
2.6    "Target Incentive Award" means the amount determined by multiplying a
Participant's base salary as of the last day of the applicable Performance
Period by a percentage designated by the Committee at the time the award is
granted, which percentage need not be the same for each Participant.
ARTICLE 3.    ADMINISTRATION
The Subplan shall be administered by the Committee in accordance with Article 3
of the Plan, provided that with respect to any Award granted to an employee of
the Company who is not an executive officer, a designee of the Committee may
grant, administer and exercise discretion with respect to Awards. For Awards
granted to such non-executive officers, all references to the Committee herein
shall mean such designee.
ARTICLE 4.    ELIGIBILITY AND PARTICIPATION
The Committee shall determine for each Performance Period those officers and
salaried employees of the Company and its Affiliates who shall be eligible to
participate in the Subplan (the "Participants") for such Performance Period
based upon such factors as the Committee shall determine. Participation in the
Subplan in any Performance Period by any Participant shall not require continued
participation by such Participant in any subsequent Performance Period.
ARTICLE 5.    DETERMINATION OF INCENTIVE AWARDS
Subject to Article 9 hereof, the amount and terms of each Incentive Award to a
Participant and the Performance Period to which it relates shall be determined
by and in the discretion of the Committee. The Committee will condition the
earning and payment of an Incentive Award upon the attainment of one or more
specified performance goals, measured over the applicable Performance Period,
which may result in a payout which may be less than or greater than the
Participant’s Target Incentive Award. Such performance goals may relate to the
Participant or the Company, or any Affiliate, division or department of the
Company or Affiliate for or within which the Participant is primarily employed,
or upon such other factors or criteria as the Committee



--------------------------------------------------------------------------------



shall determine, and may be different for each Participant. Incentive Awards may
be payable in cash, Shares, Awards of Restricted Stock, or any combination
thereof. Except as limited by the Plan and this Subplan with respect to Special
Incentive Awards, the Committee may adjust the terms and conditions of Incentive
Awards under the circumstances described in Section 21.2 of the Plan, including
exercising the discretion to decrease the amount otherwise payable under an
Incentive Award. Subject to any deferral election as provided in Section 11(a)
of this Subplan, Incentive Awards determined to be earned and payable will be
paid between January 1st and March 15th of the year following the last day of
the applicable Performance Period.
ARTICLE 6.    ELECTIONS OF FORM OF PAYMENT OF INCENTIVE AWARDS
(a)As part of and to the extent provided in an Incentive Award, including a
Special Incentive Award, at the time of grant under the Plan, the Committee may
permit a Participant to elect, prior to the beginning of the Performance Period
or at such other time, to receive the amount payable under the Incentive Award
in (i) cash, (ii) Shares, (iii) an Award of Restricted Stock, or (iv) any
combination thereof. Subject to the maximum amount payable to any Participant
who is a Covered Employee as provided in Section 4.3 of the Plan or as specified
by the Committee in connection with any Performance Period, to the extent a
Participant elects to receive payment of an Incentive Award in Shares, the
amount of the Incentive Award so payable shall be increased by five percent
(5%), and to the extent a Participant elects to receive payment of an Incentive
Award in an Award of Restricted Stock, the amount of the Incentive Award payable
in Restricted Stock shall be increased by twenty percent (20%). The number of
Shares comprising the payment of an Incentive Award in Shares or in an Award of
Restricted Stock shall be determined based on the Fair Market Value of a Share
on the applicable Payment Date.
(b)    An Award of Restricted Stock granted in payment of an Incentive Award
shall be subject to such terms and conditions as the Committee shall determine
consistent with the Plan, but shall be subject to at least the following:
(1)    Shares of Restricted Stock may not be sold, assigned, transferred,
pledged, or otherwise encumbered by the Participant, except by will or the laws
of descent and distribution, prior to their applicable vesting date.


(2)    The vesting period of such a Restricted Stock Award shall commence on the
Payment Date, which shall be the Grant Date of the Restricted Stock Award, and
continue with respect to one-third of the Shares subject to the Restricted Stock
Award until March 1 of each of the three calendar years next following the
calendar year in which the Payment Date occurs.


(3)    Such a Restricted Stock Award shall vest on the applicable vesting dates
or upon the occurrence of an earlier Change in Control or a Termination of
Service of the Participant due to death or Disability.


(4)    Except as provided above, if a Participant experiences a Termination of
Service during the vesting period applicable to such a Restricted Stock Award,
all unvested Shares subject to such a Restricted Stock Award will be forfeited
to Company.


ARTICLE 7.
TERMINATION OF SERVICE

If a Participant experiences a Termination of Service for any reason other than
Cause during the Performance Period applicable to an Incentive Award, a prorated
portion (based on the portion of the Performance Period occurring prior to the
Participant’s Termination of Service) of the Incentive Award amount that would
otherwise have been payable based on actual achievement of the applicable
performance goals if the Participant had not experienced a Termination of
Service shall be payable to the Participant in cash (notwithstanding any
election pursuant to Article 6 to receive Shares or Restricted Stock).
Notwithstanding the foregoing, if a Termination of Service during a Performance
Period is due to a Participant's death or Disability,



--------------------------------------------------------------------------------



the prorated payout described above shall be based on the Participant’s Target
Incentive Award amount. A Participant who experiences a Termination of Service
other than for Cause after the end of a Performance Period but before the
applicable Payment Date for the applicable Incentive Award shall be entitled to
receive the payout amount with respect to such Incentive Period in cash and
without regard to any election to the contrary pursuant to Article 6 to receive
Shares or Restricted Stock.
ARTICLE 8.    AMENDMENT AND DISCONTINUANCE
The Board or the Committee shall have the right to amend, alter, discontinue or
otherwise modify the Subplan or any Incentive Award hereunder from time to time
in accordance with the provisions of Article 21 of the Plan applicable to Awards
and Award Agreements thereunder.
ARTICLE 9.    SPECIAL INCENTIVE AWARDS
(a)The vesting and payment of Special Incentive Awards under the Plan to
Participants who are Covered Employees for the applicable Performance Period
shall be subject to the achievement of one or more pre-established, objective
performance goals based on one or more of the Performance Measures set forth in
Section 15.2 of the Plan. The Committee will select the applicable Performance
Measure(s) and specify the performance goal(s) based on those Performance
Measures for any Performance Period, specify in terms of an objective formula or
standard the method for calculating the amount of a Special Incentive Award
payable to a Participant if the performance goal(s) are satisfied, and certify
the degree to which applicable performance goals have been satisfied and any
amount that vests and is payable in connection with a Special Incentive Award,
all within the time periods prescribed by and consistent with the other
requirements of Code Section 162(m).


(b)Any evaluation of performance against performance goals applicable to Special
Incentive Awards may exclude the impact on reported financial results of the
Company of any of the following events that occurs during a Performance Period
if the Committee so designates when establishing such goals: (i) asset
write-downs, (ii) litigation or claim judgments or settlements, (iii) changes in
tax laws, accounting principles or other laws or provisions, (iv) reorganization
or restructuring programs, (v) acquisitions or divestitures, (vi) foreign
exchange gains and losses, and (g) gains and losses related to events that are
considered unusual in nature or infrequently occurring under Accounting
Standards Codification Topic 225.


(c)    The Committee shall have no discretion to increase the amount payable
pursuant to Special Incentive Awards beyond the amount that would otherwise be
payable upon attainment of the applicable performance goal(s). The Committee
does, however, retain the discretion to decrease the amount payable pursuant to
such Special Incentive Awards below the amount that would otherwise be payable
upon attainment of the applicable performance goal(s), either on a formula or
discretionary basis or any combination, as the Committee determines, in its sole
discretion.


ARTICLE 10.
CHANGE IN CONTROL

Notwithstanding any other provision of this Subplan, (i) upon a Change in
Control, each Participant who is employed by the Company or an Affiliate
immediately before the Change in Control shall be entitled to receive a payment
in cash equal to his or her Target Incentive Award (determined as if the
Participant's base salary as of the day immediately preceding the date of the
Change in Control were his or her base salary as of the last day of the
Performance Period) for the Performance Period that includes the date of the
Change in Control. Incentive Award payments made in connection with a Change in
Control will be made within 30 days following the Change in Control.









--------------------------------------------------------------------------------



ARTICLE 11.    OTHER PROVISIONS
(a)Subject to all the terms and conditions of the Company's Deferred
Compensation Plan, a Participant may elect under such Deferred Compensation Plan
to defer the receipt of the payment of Incentive Awards payable hereunder in
cash.
(b)    This Subplan is subject to all the terms and conditions of the Plan, and
to the extent there is any conflict or inconsistency between the terms of this
Subplan and those of the Plan, the terms of the Plan shall control.



